[Cite as Smith v. Javitch Block, L.L.C., 2021-Ohio-3344.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

KHADIJA SMITH,                                          :

                 Plaintiff-Appellee,                    :   No. 110154

                 v.                                     :

JAVITCH BLOCK, L.L.C., ET AL.,                          :

                 Defendants-Appellants.                 :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED AND REMANDED
                 RELEASED AND JOURNALIZED: September 23, 2021



            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-20-935178


                                            Appearances:

                 The Misna Law Firm, LLC, and Anand N. Misra; and Robert S.
                 Belovich Attorney LLC, and Robert S. Belovich, for appellee.

                 Javitch Block, L.L.C., Michael D. Slodov, and James Y. Oh, for
                 appellants.

SEAN C. GALLAGHER, P.J.:
                   Javitch Block, L.L.C., Anthony Barone II, and Erica Kravchenko

(collectively “Javitch”) appeal the trial court’s decision denying a motion to compel

arbitration, which is based on a credit cardholder agreement originally entered
between Khadija Smith and Synchrony Bank. For the following reasons, we affirm

the decision of the trial court and remand for further proceedings.

              Smith opened a J.C. Penney branded credit card account through

Synchrony Bank toward the end of 2013. At the time, Smith received monthly billing

statements to and remitted payments from an address in Parma Heights, Ohio —

6410 Stumph Road, Apt. 203, Cleveland, Ohio 44130 (“Stumph Road”). Ultimately,

Smith failed to make payments on the account, which was closed, and the

outstanding balance of $559.86 charged off.             There are several permanent

provisions of the account agreement under which Smith and Synchrony Bank were

operating.

              Under the section heading “IMPORTANT INFORMATION ABOUT

THIS AGREEMENT” (boldface deleted), Smith was advised that Synchrony Bank

“may sell, assign or transfer any or all our rights or duties under this Agreement of

your account” without notice. Immediately after the assignment clause, the written

agreement included a section titled “RESOLVING A DISPUTE WITH

ARBITRATION” (boldface deleted). That provision provided as follows:

      Please read this section carefully. If you do not reject it, this section will
      apply to your account, and most disputes between you and us will be
      subject to individual arbitration. This means that: (1) neither a court
      nor a jury will resolve any such dispute; (2) you will not be able to
      participate in a class action or similar proceedings; (3) less information
      will be available; and (4) appeal rights will be limited.

The clause further described the scope of the arbitration clause, including a

provision that permitted the parties to litigate individual cases in a small claims
court and that no small claims litigation waives the right to arbitration.1 Further,

the parties agreed that if “either you or we make a demand for arbitration, you and

we must arbitrate any dispute or claim between you or any other user of your

account, and us, our affiliates, agents, and/or J.C. Penney Corporation if it relates to

your account.” There is no dispute that “you and us” refers respectively to Smith

and Synchrony Bank; the relevant choice-of-law provision provides that Utah law

controls; and the arbitration agreement arises solely under the Federal Arbitration

Act (“FAA”).

               In August 2017, Synchrony Bank sold and assigned Smith’s account

to Portfolio Recovery Associates, L.L.C. (“PRA”). The extent of the assignment of

rights was set forth in a separate document that was produced under seal. A year

after the assignment, August 2018, PRA initiated a collection action in Cleveland

Municipal Court to collect the unpaid balance and interest, serving Smith at her last

known address at Stumph Road. A default judgment was entered in favor of PRA in

the amount of $743.86, and that amount was recovered through garnishment

proceedings. Six months after the satisfaction of judgment was entered in January

2020, Smith filed a motion to vacate the judgment, claiming that Cleveland

Municipal Court lacked jurisdiction over the claim since she claimed to live in Parma

Heights, Ohio. The relief was granted, and PRA returned the garnished funds.



1 Smith does not make any claims about the validity of such a clause, but instead
summarily claims that Javitch waived the arbitration provision by filing the small claims
action. Since the contractual terms control, we need not consider the waiver argument.
App.R. 16(A)(7).
               That was not the only collections action with which Smith was

involved at the time. In Capital One Bank (USA) NA v. Smith, 2020-Ohio-1614, 154

N.E.3d 240 (8th Dist.), the panel noted a similar fact pattern. In March 2018, the

creditor filed a complaint against Smith in Parma Municipal Court using the Stumph

Road address as Smith’s last known residence. Id. at ¶ 2. A default judgment was

entered against Smith, and the action on garnishment proceeded in April 2019. Id.

at ¶ 3. Before the garnishment hearing, however, Smith executed a notarized, sworn

affidavit attesting to the fact that in March 2018, she resided at 3844 West 117th

Street, Cleveland, 44111 and did not “have a residence in Parma Heights[.]” Smith

further claimed that she “did not learn of the existence” of the Parma case until

receiving a notice of garnishment. Id. at ¶ 6. Relying solely on Smith’s affidavit, the

panel concluded that the trial court erred in denying a motion for relief from

judgment since the undisputed evidence demonstrated that Smith did not receive

service of the complaint at the Stumph Road address because she did not reside

there. Id. at ¶ 18-20.

               Following the reopening and dismissal of PRA’s action against Smith,

Smith filed a complaint under Ohio’s Consumer Sales Practices Act against Javitch

based on its representation of PRA and the filing of the complaint against Smith in

Cleveland Municipal Court. According to Smith, Javitch filed an action against her

in a court that lacked jurisdiction over the matter since she resided in Parma

Heights, undisputedly outside Cleveland Municipal Court’s territorial jurisdiction.

Javitch, relying on the Smith decision, cited to Smith’s sworn affidavit in which she
claimed that she did not reside at the Stumph Road address, but actually lived within

the territorial jurisdiction of Cleveland Municipal Court. Before addressing the

merits of that claim, however, Javitch asserted its right to arbitrate the dispute as an

agent of PRA, which was assigned an interest in Smith’s account. The trial court

denied Javitch’s motion.

               Both the FAA and Ohio’s Arbitration Act “provide that a court shall

stay proceedings and compel arbitration when ‘an issue is referable to arbitration

under an agreement in writing for arbitration.’”           Sinley v. Safety Controls

Technology, Inc., 8th Dist. Cuyahoga No. 109065, 2020-Ohio-4068, ¶ 15, quoting

R.C. 2711.02 and 2711.03; Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th

Cir.2001), citing 9 U.S.C. 3, 4. Arbitration, as a matter of contract, is not required if

the party against whom the enforcement is sought did not contractually agree to

submit to arbitration. Id., citing Council of Smaller Ents. v. Gates, McDonald & Co.,

80 Ohio St.3d 661, 665, 1998-Ohio-172, 687 N.E.2d 1352. Thus, the preliminary

question when determining whether to stay an action and compel arbitration is

“whether the parties actually agreed to arbitrate the issue and not the general policy

goals of the arbitration statutes.” Id., citing UH Rainbow Babies & Children’s Hosp.

v. Caresource, 8th Dist. Cuyahoga No. 106151, 2018-Ohio-2839, ¶ 5.

               The standard of review for a decision granting or denying a motion to

stay proceedings pending arbitration is generally abuse of discretion. EMCC Invest.

Ventures, LLC v. Rowe, 11th Dist. Portage No. 2011-P-0053, 2012-Ohio-4462, ¶ 18-

19, citing River Oaks Homes, Inc. v. Krann, 11th Dist. Lake No. 2008-L-166, 2009-
Ohio-5208, ¶ 41. “A trial court’s grant or denial of a stay based solely upon questions

of law, however, is reviewed under a de novo standard.” Id., citing Buyer v. Long,

6th Dist. Fulton No. F-05-012, 2006-Ohio-472, ¶ 6; Pantages v. Becker, 8th Dist.

Cuyahoga No. 106407, 2018-Ohio-3170, ¶ 7. “Although there is a presumption in

Ohio favoring arbitration, parties cannot be compelled to arbitrate a dispute they

have not agreed to submit to arbitration.” Pantages at ¶ 7, citing Natale v. Frantz

Ward, L.L.P., 8th Dist. Cuyahoga No. 106299, 2018-Ohio-1412, ¶ 9.

               The question of whether a controversy is referable to arbitration

under the provisions of a contract is a question for a court to decide upon

examination of the contract. Gibbons-Grable Co. v. Gilbane Bldg. Co., 34 Ohio

App.3d 170, 171, 517 N.E.2d 559 (8th Dist.1986). “When confronted with an issue

of contract interpretation, the role of the court is to give effect to the intent of the

parties to that agreement. The court examines the contract as a whole and presumes

that the intent of the parties is reflected in the language used in the agreement.”

Martin Marietta Magnesia Specialties, L.L.C. v. PUC of Ohio, 129 Ohio St.3d 485,

2011-Ohio-4189, 954 N.E.2d 104, ¶ 22, citing Westfield Ins. Co. v. Galatis, 100 Ohio

St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, ¶ 11. Further, “[i]n interpreting a

provision in a written contract, the words used should be read in context and given

their usual and ordinary meaning.” Carroll Weir Funeral Home v. Miller, 2 Ohio

St.2d 189, 192, 207 N.E.2d 747 (1965).

               There is no dispute that Smith originally agreed to arbitrate “any

dispute or claim between” Smith and Synchrony Bank, “its affiliates, agents and/or
J.C. Penney Corporation, Inc. if it relates to [Smith’s] account.” Further, there is no

dispute that Smith agreed to permit Synchrony Bank to “sell, assign or transfer any

and all of [its] rights or duties under the Agreement or [Smith’s] account.”

Accordingly, there are two questions pertinent to the parties’ dispute: whether

Synchrony’s assignment of rights to PRA under Smith’s agreement includes the right

to enforce the arbitration agreement; and whether Javitch, as agent of the assignee,

is entitled to enforce the arbitration agreement.

               With respect to the first issue, in general, the assignment of an

account that contains the provision permitting a creditor to “assign its rights and

duties” under the cardholder agreement necessarily includes the assignee’s right to

enforce the arbitration agreement within the original cardholder agreement. James

v. Portfolio Recovery Assocs., LLC, N.D.Cal. No. 14-cv-03889-RMW, 2015 U.S.

Dist. LEXIS 20786, 14 (Feb. 20, 2015); Brooks v. N.A.R., Inc., N.D.Ohio No. 3:18-

cv-362, 2019 U.S. Dist. LEXIS 86230 (May 22, 2019); Mark v. Portfolio Recovery

Assocs., LLC, N.D.Ill. No. 14-cv-5844, 2015 U.S. Dist. LEXIS 54498, 3 (Apr. 27,

2015). There is an exception to this general proposition, and that exception forms

the basis of Smith’s defense.

               As other courts have recognized, in rendering a conclusion to the

question of whether an assignment of debt includes an assignment of the right to

compel arbitration focuses on the scope and extent of the assignment itself. Pounds

v. Portfolio Recovery Assocs., LLC, 851 S.E.2d 423, 429 (N.C.App.2020), citing

Lester v. Portfolio Recovery Assocs., LLC, N.D.Ala. No. 1:18-CV-0267-VEH, 2018
U.S. Dist. LEXIS 115527 (July 11, 2018). Whether explicitly or implicitly stated

within the assignment agreement, the focus of the inquiry is on the breadth of the

assignment itself. For example, in Lester, the debtor defaulted on credit card debt

originally owned by Synchrony Bank, which sold the debt to PRA. Id. at 2. The

original cardholder agreement included an arbitration provision identifying the FAA

and Utah law as the relevant choice of law. Id. In determining if PRA could compel

arbitration, the court reviewed the pertinent language of the assignment between

Synchrony Bank and PRA, which limited the extent of the assignment to “the

receivables” under the plaintiff’s account. Id. Based on that limited assignment of

rights, it was concluded that the defendant had not demonstrated the right to

compel arbitration because the assignment “only transferred to PRA the right to

collect [the plaintiff’s] receivable” and not all rights under the original cardholder

agreement in general. Id. at 20.

               In this case, Synchrony Bank’s assignment of Smith’s account to PRA

was a complete assignment. According to the bill of sale, Synchrony assigned

Smith’s account “to the extent of its ownership.” The limited exception found in

Lester and Pounds is distinguishable because Smith is unable to demonstrate that

the assignment in this case was limited to the account receivables. The assignment

in this case included PRA’s and its agent’s rights to enforce the arbitration provision

in the original cardholder agreement. Ramirez v. Midland Funding, LLC, N.D.Ill.

No. 17-cv-2626, 2019 U.S. Dist. LEXIS 104038, 13 (June 21, 2019), citing Jack B.

Parson Cos. v. Nield, 751 P.2d 1131, 1133 (Utah 1988), and Gilroy v. Lowe, 626 P.2d
469, 472 (Utah 1981) (“Under Utah law, the ‘assignment of an interest in a contract

gives the assignee the same rights as the assignor and nothing more.’”). Once the

cardholder agreement was assigned to PRA, PRA stands in Synchrony Bank’s shoes

retaining all the rights under the agreement as Synchrony Bank contracted to obtain.

               Because PRA has the right to enforce the arbitration provision, the

final question becomes whether Javitch, as agent of PRA, has the same right under

the provision of the arbitration clause to demand arbitration. “The weight of

authority across the nation indicates that an agent can avail itself of its principal’s

arbitration powers under a contract so long as the claim against the agent relates to

that contract.” St. Pierre v. Advanced Call Ctr. Technologies, LLC, D.Nev. No. 2:15-

cv-02415-JAD-NJK, 2016 U.S. Dist. LEXIS 162986, 6 (Nov. 22, 2016). In St. Pierre,

for example, the district court outlined the general rule, concluding that “[o]ther

courts have generally taken this same approach, finding that it is enough that an

agent is sued for conduct relating to the agreement containing the arbitration clause,

even if the claim does not directly arise from that agreement.” Id. at 8-9, citing

Lagrone v. Advanced Call Ctr. Technologies, LLC, W.D.Wash. No. C13-2136JLR,

2014 U.S. Dist. LEXIS 141497, 3 (Oct. 2, 2014) (“Accordingly, based on the available

state guidance, the court predicts that, when faced with the question, the Utah

Supreme Court would permit a nonsignatory agent to enforce an arbitration

provision in its principal’s contract.”). Under the pertinent choice-of-law provision,

therefore, the general presumption is in favor of permitting nonsignatory agents of
the creditor to invoke the arbitration agreement if so permitted under the express

terms of the arbitration agreement.

               The arbitration provision to which Smith agreed, provides that “any

dispute and claim” between Smith and Synchrony Bank, “their affiliates, agents,

and/or J.C. Penney Corporation” that relates to the account will be resolved through

arbitration. (Emphasis added.) Synchrony Bank assigned its rights under the

account to PRA, permitting PRA to step into Synchrony Bank’s shoes under the

terms of the cardholder agreement. Morrison v. Midland Funding, LLC, W.D.N.Y.

No. 20-CV-6468-FPG, 2021 U.S. Dist. LEXIS 115432, 2021 WL 2529618, at *12

(June 21, 2021). Javitch represented PRA in the action seeking to enforce the

cardholder agreement against Smith in the state court proceeding. Smith’s action

against Javitch is a dispute regarding Javitch’s conduct in prosecuting the

collections case. Under the broadly phrased arbitration agreement, Smith and

Javitch’s dispute relates to the account because the collections action could not arise

but for Smith’s account.

               However, the arbitration provision expressly permits either Smith or

PRA, through Synchrony Bank’s assignment of the account, to “make a demand for

arbitration” and further, that only Smith and PRA must arbitrate their disputes.

Under the express language of the arbitration provision, if “either you [(Smith)] or

we [(PRA through assignment from Synchrony Bank)] make a demand for

arbitration, you and we must arbitrate any dispute or claim * * *.” (Emphasis

added.) The agreement limited the arbitration demand to Smith and PRA, and
further limited the arbitration as occurring solely between Smith and PRA. Javitch

does not have the contractual right to demand arbitration.

               In Cavlovic v. J.C. Penney Corp., 884 F.3d 1051, 1057 (10th

Cir.2018), the Tenth Circuit reached a similar conclusion based on identical

contractual language. In that case, J.C. Penney attempted to demand arbitration of

claims arising under the credit agreement between the account holder and GE

Capital Retail Bank. Id. The arbitration clause provided that “[i]f either you or we

make a demand for arbitration, you and we must arbitrate any dispute or claim

between you or any other user of your account, and us, our affiliates, agents and/or

J. C. Penney Corporation, Inc. if it relates to your account * * *.” Id. Based on that

language, it was concluded that only the account holder and GE Capital Retail Bank

could demand arbitration, and J.C. Penney, although expressly identified in the

arbitration clause, had no right to demand arbitration. Id.; but see Lagrone,

W.D.Wash. No. C13-2136JLR, 2014 U.S. Dist. LEXIS 141497, at 1 (reaching the

opposite conclusion based on the federal district court’s conclusion that the Utah

Supreme Court would resolve the unsettled issue of law in favor of the debt

collection agency).2

               As Cavlovic further recognized,

      Under Utah law, “only parties to the contract may enforce the rights
      and obligations created by the contract.” Fericks v. Lucy Ann Soffe Tr.,

2
 Lagrone has been distinguished by other federal district courts. Untershine v. Advanced
Call Ctr. Technologies, LLC, E.D.Wis. No. 18-CV-77, 2018 U.S. Dist. LEXIS 101399, 24
(June 18, 2018); Taylor v. Advanced Call Ctr. Technologies, LLC, N.D.Ill. No. 17 C 1805,
2017 U.S. Dist. LEXIS 208888, 6 (Dec. 20, 2017). Since the federal district court cases
interpreting Utah law are merely persuasive authority, none are controlling.
      2004 UT 85, 100 P.3d 1200, 1205-06 (Utah 2004) (quoting Wagner v.
      Clifton, 2002 UT 109, 62 P.3d 440, 442 (Utah 2002)). In rare
      circumstances, a third party can also enforce the contract, but “only if
      the parties to the contract clearly express an intention ‘to confer a
      separate and distinct benefit’ on the third party.” Bybee v. Abdulla,
      2008 UT 35, 189 P.3d 40, 49 (Utah 2008) (quoting Rio Algom Corp. v.
      Jimco Ltd., 618 P.2d 497, 506 (Utah 1980)); see also Hermansen v.
      Tasulis, 2002 UT 52, 48 P.3d 235, 239 (Utah 2002) (a third party may
      enforce a contract provision only if “contracting parties clearly
      intended” to allow the third party to exercise rights under the contract
      (quoting Oxendine v. Overturf, 1999 UT 4, 973 P.2d 417, 421 (Utah
      1999)). But under no circumstances can a party “change or rewrite” the
      terms of an agreement to broaden the plain language — even in the face
      of the policy favoring arbitration. Zions Mgmt. Servs. v. Record, 2013
      UT 36, 305 P.3d 1062, 1071 (Utah 2013) (quoting Ivory Homes, Ltd. v.
      Utah State Tax Comm’n, 2011 UT 54, 266 P.3d 751, 755 (Utah 2011)).

Id. at 1057-1058. The court concluded that there was no express intention to confer

a separate and distinct benefit upon J.C. Penney through GE Retail Bank and the

debtor’s agreement under the terms of the agreement.

              Thus, it was concluded that J.C. Penney, as the nonsignatory of the

agreement containing the arbitration clause, was not entitled to demand arbitration

of the claims advanced. Id. That conclusion is similar to the cases in which the

arbitration agreement expressly precludes the debt collection agency or attorneys

from enforcing the arbitration agreement unless the bank is involved in the lawsuit.

Morrison, LLC, W.D.N.Y. No. 20-CV-6468-FPG, 2021 U.S. Dist. LEXIS 115432,

2021 WL 2529618 at *12 (noting that not all arbitration agreements contain the

express provision requiring arbitration only if the bank is a named defendant); see,

e.g., Wise v. Zwicker & Assocs., PC, N.D.Ohio No. 5:12-CV-01653, 2013 U.S. Dist.

LEXIS 41004, 15 (Mar. 22, 2013) (arbitration clause expressly exempted the debt
collection agents from the arbitration agreement unless the principal was a named

defendant in the lawsuit).

               Under the express terms of the agreement between Smith and

Synchrony Bank, and in consideration of the assignment to PRA, only Smith or PRA

could demand arbitration of the claims as they relate to Smith’s account, and if such

demand was made, only Smith and PRA were required to arbitrate their dispute.

That condition precedent, that either PRA or Smith demand arbitration, must occur

before any dispute related to the account is arbitrated, even if that claim involves

claims involving an agent of PRA. See, e.g., Hayden v. Retail Equation, C.D.Cal. No.

8:20-cv-01203-JWH-DFMx, 2021 U.S. Dist. LEXIS 137531, 11 (July 8, 2021)

(approvingly citing to Cavlovic, 884 F.3d 1051, 1057 (10th Cir.2018), and reaching

the same conclusion therein). Javitch is not contractually entitled to demand

arbitration under the limited scope of agency law as contemplated under Utah law.

               In an attempt to circumvent the express language of the arbitration

requirement, Javitch tellingly omits any reference to the first part of the arbitration

clause, the condition precedent establishing that only Smith or PRA may demand

arbitration. Instead, Javitch focuses on the second aspect of the clause setting forth

the obligation to arbitrate any claims or disputes between Smith and PRA’s agents.

Regardless of the breadth of the arbitration clause, the arbitration clause permits

Smith or PRA the right to demand arbitration. Cavlovic, 884 F.3d 1051, 1058; but

see Vanyo v. Citifinancial, Inc., 183 Ohio App.3d 612, 2009-Ohio-3905, 918 N.E.2d

178, ¶ 4 (8th Dist.) (declaring that the defendants, the creditors, were entitled to
demand arbitration under the contractual language that permitted the creditor,

expressly defined as “us” in the arbitration clause, to make the demand).

                This distinction between the breadth of the arbitration clause (what

is arbitrable) as contrasted against the limitations on which parties may demand

arbitration is paramount. In Hodson v. Javitch, 531 F.Supp.2d 827, 830 (N.D.Ohio

2008), inasmuch as Javitch relies upon it, the court compelled arbitration based on

an arbitration clause that expressly provided that the bank’s “‘successors, assigns,

agents, and/or authorized representatives’” were entitled to invoke the arbitration

clause. Accordingly, it was concluded that Javitch, as an authorized representative,

contractually held the right to demand arbitration. Hodson is inapplicable to the

current case based on the differing language in the respective arbitration clauses. In

this case, only Smith and PRA have the right to demand arbitration according to the

express language of their arbitration clause, which only requires that Smith and PRA

arbitrate their disputes. Nothing in the record indicates that either PRA or Smith

has demanded arbitration of the dispute nor that Smith must arbitrate her dispute

with Javitch.

                The trial court did not err in denying Javitch’s motion to stay the

proceedings and compel arbitration. All other assignments of error have been

rendered moot in light of the foregoing conclusion.3 We affirm the decision of the

trial court and remand for further proceedings.


3
 Javitch additionally claims that the trial court erred in failing to settle an App.R. 9(C)
statement in which Javitch sought a journalized statement noting its compliance with the
trial court’s order to produce documents for an in camera inspection necessary to the
               Affirmed and remanded.

       It is ordered that appellee recover from appellants costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_______________________________
SEAN C. GALLAGHER, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., CONCURS;
EILEEN T. GALLAGHER, J., CONCURS IN JUDGMENT ONLY




arbitration issue, that the trial court prematurely denied the motion to stay because the
plaintiff had not filed a brief in opposition, and that the trial court erred in denying the
motion to stay as a sanction for noncompliance with the order to produce documents for
in camera inspection. In light of our conclusion that Javitch is not contractually entitled
to demand arbitration based on the express language of the arbitration clause, the
remaining assigned errors are moot. Any conclusions offered on the remainder of the
assigned error would be advisory and would not change the outcome in light of our
disposition.